DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed October 18, 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodington et al US 20050179582 (hereinafter Woodington).
Regarding claim 1, Woodington discloses a radar system (fig. 3), comprising: 
a radar transceiver integrated circuit (IC) (paragraph 0020, 0041, 0044), comprising: 
a timing engine configurable to generate one or more chirp control signals (paragraph 0043, fig. 3 item 70, 76, 86); 
a local oscillator coupled to the timing engine (paragraph 0043), fig. 3 vco 92 coupled to 76/70), the local oscillator configured to: 
receive the one or more chirp control signals (vco receives signal 86, fig. 3); and 
generate a frame including a first sequence of chirps according to the one or more chirp control signals (paragraph 0041 “VCO 92 generates a chirp signal 88”); and a modulator coupled to the local oscillator (fig. 3 142, 96, 95, creates modulated signal 50), 
the modulator configured to modulate the first sequence of chirps to generate a second sequence of chirps such that the frame includes the first sequence of chirps and the second sequence of chirps offset by a first frequency value (see fig. 5a, paragraph 0058, 0061 “the ramp signal 234 of FIG. 5A entails randomly varying the frequency range of the transmit signal 50 during each ramp cycle while still staying within the specified frequency range for the SOD system 10. This is achieved by introducing a random offset voltage….”).
	Regarding claim 2 as applied to claim 1, Woodington further discloses wherein the radar transceiver IC further comprises a control module coupled to the timing engine and to the modulator, and wherein the control module is configured to:

transmit one or more signals to the modulator to at least partially control the modulation of the first sequence of chirps (see figs. 1 and 3, [0032], [0045]).
	Regarding claim 3 as applied to claim 1, Woodington further discloses inal) The radar system of claim 1, wherein the radar transceiver IC is configured to:
receive a frame of reflected chirps, the reflected chirps comprising the first sequence of chirps and the second sequence of chirps reflected by an object within a field of view of the radar system (see fig. 3, [0047];
generate a digital intermediate frequency (IF) signal corresponding to the frame of reflected chirps (see fig. 3, [0048]); and
demodulate the digital IF signal to obtain a first demodulated digital IF signal corresponding to the first sequence of chirps and a second demodulated digital IF signal 
corresponding to the second sequence of chirps, wherein before demodulation the first sequence of chirps is offset in the digital IF signal from the second sequence of chirps by the first frequency value (see fig. 3, [0049]-[0050]).
	Regarding claim 4 as applied to claim 3, Woodington further discloses further comprising a processing element configured to:
perform a range fast Fourier transform (FFT) on the first demodulated digital IF signal and on the second demodulated digital IF signal to generate a first range array for the first demodulated digital IF signal and a second range array for the second demodulated digital IF signal; and

perform Doppler FFTs on the first range array and on the second range array to generate a first range-Doppler array corresponding to the first range array and a second range-Doppler array corresponding to the second range array (frequency offset between the return signal and the transmitted signal translates to a 2D range/Doppler map when a fast Fourier transform (FFT) is applied, see fig. 3, [0042], [0050], [0061], [0062]).
	Regarding claim 6 as applied to claim 1, Woodington further discloses wherein the frame while containing the first sequence of chirps is associated with a first maximum measurable velocity, and wherein the frame while containing the first sequence of chirps and the second sequence of chirps is associated with a second maximum measurable velocity greater than the first maximum measurable velocity (see [0042], [0061]-[0063]).
	Regarding claim 8 as applied to claim 1, Woodington further discloses wherein the first sequence of chirps and the second sequence of chirps are described by 1 + ej2π∆ft wherein ∆f is the first frequency value, and wherein t is representative of time ([0059], [0103], [0115]).
	Regarding claim 9 as applied to claim 1, Woodington further discloses wherein the first sequence of chirps and the second sequence of chirps are transmitted using a same antenna of the radar system (see fig. 3, [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woodington et al US 20050179582 (hereinafter Woodington) in view Fujita et al 5,751,240 (hereinafter Fujita).
Regarding claim 7 as applied to claim 1, Woodington discloses the claimed invention except wherein the radar system is configured to operate in a calibration mode to determine a systematic phase offset between receive channels of the radar transceiver IC, and wherein the systematic phase offset is used in determining a velocity of an object within a field of view of the radar system. However, in a similar field of endeavor, Fujita discloses a radar system configured to operate in a calibration mode to determine a systematic phase offset between receive channels of the radar transceiver IC, and wherein the systematic phase offset is used in determining a velocity of an object within a field of view of the radar system (see abstract, figs. 1 and 2, col. 11, lines 6-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fujita into Woodington by using the phase difference between the receiver channels to calculate the velocity, as disclosed by Fujita, for the benefit of accurately determining velocity of a target based on phase differences between the receiver channels.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-20 are allowed for the reasons indicated in the withdrawn notice of allowance mailed October 18, 2021.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al 20200300965 discloses a distributed aperture automotive radar system.

Gianini et al 20170115377 discloses RF/MM-wave peak detector with high-dynamic range calibration.
Subburaj et al 20170090014 discloses measurement of transceiver performance parameters in a radar system.
Jenkins 20160091599 discloses FMCW radar for detecting blocking.
Jenkins et al 20150362584 discloses FMCW radar self-test.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648